Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 1 of 9




                         Exhibit E
     Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 2 of 9
                                                                        1




 1                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
 2

 3

 4     UNITED STATES OF AMERICA               )
                                              )
 5                                            )
       vs.                                    )   CR No. 19-10117-IT
 6                                            )
                                              )
 7     STEPHEN SEMPREVIVO                     )

 8

 9

10     BEFORE:   THE HONORABLE INDIRA TALWANI

11

12

13                                       PLEA

14

15

16                John Joseph Moakley United States Courthouse
                                 Courtroom No. 9
17                             One Courthouse Way
                                Boston, MA 02210
18                            Tuesday, May 7, 2019
                                    2:30 p.m.
19

20
                           Cheryl Dahlstrom, RMR, CRR
21                          Official Court Reporter
                  John Joseph Moakley United States Courthouse
22                       One Courthouse Way, Room 3510
                                Boston, MA 02210
23                 Mechanical Steno - Transcript by Computer

24

25
     Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 3 of 9
                                                                        2




 1     APPEARANCES:

 2     ON BEHALF OF THE GOVERNMENT:

 3           OFFICE OF THE UNITED STATES ATTORNEY
             By: Eric S. Rosen, AUSA
 4                Justin D. O'Connell, AUSA
                  Leslie Wright, AUSA
 5           One Courthouse Way
             Boston, Massachusetts 02210
 6
       ON BEHALF OF THE DEFENDANT:
 7
             LAW OFFICE OF STEVEN C. BOOZANG
 8           By: Steven C. Boozang, Esq.
             450 Washington Street
 9           Dedham, Massachusetts 02026

10           LAW OFFICES OF KENNER & GREENFIELD
             By: David S. Kenner, Esq.
11                Brett A. Greenfield, Esq.
             16633 Ventura Boulevard
12           Encino, California 91436

13

14

15

16

17

18

19

20

21

22

23

24

25
             Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 4 of 9
                                                                                      21




         1     appellate right.     And here he's gaining significantly from that

         2     from the guidelines calculation.

         3                 THE COURT:   But I think the concern on restitution --

         4     I think the concern on restitution is essentially what you're

         5     saying is that there should just be a blank check.          You have

         6     given no indication of what you would seek for restitution.            We

         7     have no clue what those numbers are going to be.

         8                 MR. ROSEN:   Your Honor, I don't have --

         9                 THE COURT:   And he can't even assess it because if you

02:55   10     are -- take the same position -- if the government takes the

        11     same position here, essentially, it's entirely in the hands of

        12     a party that's not here.      They could just decide that every

        13     single proceeding they're going to be flying back and forth and

        14     hiring the most expensive lawyers they can find and so on.

        15     It's not in his control.

        16                 MR. ROSEN:   Your Honor, respectfully, I don't agree

        17     with that.    I don't have the power to award a restitution.

        18     It's your Honor either at sentencing or in a proceeding

        19     afterwards.    I can make a motion to seek restitution, but,

02:55   20     ultimately, the amount is governed by your Honor.          I also

        21     think that in the first --

        22                 THE COURT:   Just hold onto that point though just to

        23     be clear.    So the government doesn't take a position on what

        24     the restitution is.      I have to apply the law --

        25                 MR. ROSEN:   Correct.
             Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 5 of 9
                                                                                      22




         1               THE COURT:    -- in whatever sentencing decisions I

         2     make.   But for some reason, the government is insistent that I

         3     be given unbridled discretion in that the defendant can't

         4     appeal that -- even as to the restitution, which is an unknown

         5     figure here, that there would be no right of appeal, whereas it

         6     couldn't be because of a real interest in finality because if,

         7     for example, I were to decide not to award restitution, the

         8     government could appeal it.

         9               So you've taken no position here on what the

02:56   10     appropriate restitution is, and you are essentially saying,

        11     Judge, do whatever you want here, but just know that anything

        12     that you do on this completely unlimited matter, the government

        13     retains the right to appeal, and the defendant has no right to

        14     appeal.

        15               MR. ROSEN:    Well, (a), I don't think the amount of

        16     restitution here is going to be significant in terms of -- we

        17     have 30-odd parents, a lot of whom -- a bunch of whom were at

        18     Georgetown.    So I don't think it's -- divided up by a number of

        19     people, I don't think it's going to be unduly high.          I don't

02:57   20     think this is the case where we're going to seek millions and

        21     millions of dollars worth of restitution.         Obviously, I would

        22     have made that known.

        23               But I think the most part of the plea agreement,

        24     obviously, is, you know, (a), restitution to be determined in

        25     an amount at sentencing.      So it's impossible for me to sort of
             Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 6 of 9
                                                                                        23




         1     -- in a case that's really at its inception determine how much

         2     restitution will be awarded or even if restitution at all will

         3     be awarded or if the victim here, Georgetown, will even seek

         4     restitution to begin with.

         5               THE COURT:    Yes.   But the only issue is not to

         6     determine the amount of restitution but to determine whether

         7     the defendant is giving me a blank check on this.          That's all.

         8               MR. ROSEN:    Well, I think -- you know, every defendant

         9     has to do his or her own balancing act.        And the balancing act

02:57   10     done here was that the government's offering what I think to be

        11     a very favorable resolution to the case, and in exchange he

        12     gives up his appellate rights.

        13               THE COURT:    But with regard to this particular point,

        14     it's -- who knows how favorable it is or isn't, right?           I may

        15     decide that this -- what has happened in this whole series is a

        16     -- is of such magnitude that the restitution owed to the

        17     victims is a far greater number, right?        We're talking about

        18     gain or loss, and I'm not sure who the loss is, but presumably

        19     it's a loss to the universities.

02:58   20               I mean, you're -- I find -- I guess my question is:            I

        21     understand the negotiation.      I understand this is a voluntary

        22     agreement that was negotiated on known terms.         I don't

        23     understand the unknown term here where there is no -- you have

        24     no idea what the numbers are.       I have no idea what the numbers

        25     are.   He has no idea what the numbers are.        But what you're
             Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 7 of 9
                                                                                       24




         1     saying, essentially, is I choose the number, and he has no

         2     right to appeal it and you do.

         3               MR. ROSEN:    Judge, respectfully, it's the same with

         4     the sentence.    We're making a recommendation.       I don't know

         5     what the -- what Probation, your Honor, will calculate.          It's

         6     the same with the fine.      We're making a recommendation.      I

         7     don't know what your Honor --

         8               THE COURT:    Right.   But you're not making a

         9     recommendation on the restitution.       You're just leaving it

02:59   10     blank right now, and then you will make whatever argument you

        11     want about restitution down the road.

        12               MR. ROSEN:    First of all, I mean, all the cases I've

        13     done are sort of -- are all like that.        It's impossible at the

        14     plea to know exactly who's entitled to restitution, whether

        15     other victims will come forward or not, whether victims will

        16     even seek restitution.      These are unknowns.

        17               I think the point of the appellate waiver is you're

        18     getting something.     We're getting something.      And the -- and to

        19     do all these carve-outs for specific things, I don't think

03:00   20     would be in the best use of -- really of anybody's time

        21     especially when we're giving what I think to be a very

        22     favorable recommendation here.       I think --

        23               THE COURT:    Well, it's not my role to renegotiate your

        24     deal and if this is what he's asked for -- but when you're

        25     coming and asking me to what might be at sentencing novel
             Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 8 of 9
                                                                                      25




         1     questions certainly with regard to any restitution to a victim

         2     here, I don't think you have much precedent for how you would

         3     give restitution on this type of a claim.         And so you're asking

         4     me to -- that I will be asked to look at this and try to

         5     determine what's happening.      And I have to say, in that

         6     circumstance where you have a plea agreement that does not

         7     carve out his right to appeal it and gives you a right to

         8     appeal it, I would be very conservative in entertaining any

         9     novel ideas on the restitution.

03:00   10                 MR. ROSEN:   I understand.    As of this moment, the only

        11     restitution that I can imagine at this time is restitution

        12     related perhaps to legal fees that would be distributed amongst

        13     all the defendants who participated in the criminal activity

        14     involving Georgetown.     That's the only thing I can think of.

        15     Whether Georgetown will even seek that or move to be heard on

        16     that is another matter.      I just don't know.     So I -- you know,

        17     there are always unknowns when you go from a plea to a

        18     sentence.    And I think the -- you know, I think it's a mistake

        19     to carve out one particular provision from a holistic plea

03:01   20     agreement to say this wasn't bargained for.

        21                 THE COURT:   But you don't have to convince me of what

        22     you think is a good or bad plea.       I'm not negotiating with you.

        23     I don't have the opportunity to negotiate.         Counsel expressed

        24     his reservation about the restitution.        It seems like a very

        25     wise reservation.     I'm advising you that, in the event that you
     Case 1:19-cr-10080-NMG Document 445-5 Filed 06/27/19 Page 9 of 9
                                                                        40




 1                      C E R T I F I C A T E

 2

 3

 4               I certify that the foregoing is a correct transcript

 5     of the record of proceedings in the above-entitled matter to

 6     the best of my skill and ability.

 7

 8

 9

10

11

12     /s/Cheryl Dahlstrom

13     Cheryl Dahlstrom, RMR, CRR

14     Official Court Reporter

15

16     Dated:   May 9, 2019

17

18

19

20

21

22

23

24

25
